DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Status of Claims
Claims 10-12 and 14-23 are pending in this application.
Claim 13 is cancelled.
Claims 10-12, 14-15 and 17-18 are amended.
Claims 20-23 are newly added.
Claims 10-12 and 14-23 are presented for examination. 


Response to Amendments
Applicant’s amendments, filed 15 February 2022, with respect to the objection of the abstract have been fully considered, and are withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 10-12 and 14-23 are rejected under 35 U.S.C. 103 as being unpatentable over Werner et al. (Foreign Reference DE102009000638A1, included in the IDS). 
claim 10, Werner teaches a method for adapting a steering feel for a driver of a vehicle at an input element of the vehicle, the vehicle including a steer-by-wire steering system (Werner: Para. 3; so-called steer-by-wire (SbW) steering system, a target steering torque is determined, which is applied to a steering means, for example a steering wheel, around that applied by the driver to counteract force or to support the force applied by the driver), the method comprising: creating a reference model of the steering feel, the reference model including a plurality of torque components (Werner: Para. 38; the transmitted torques are superimposed, for example by addition, and the target steering torque torTB is generated in this way).
Werner doesn’t explicitly teach selecting a plurality of scaling factors, each respective scaling factor in the plurality of scaling factors corresponding to a respective torque component of the plurality of torque components, each respective scaling factor in the plurality of scaling factors being determined based on a reference value and an instantaneous value for the associated respective torque component, such that characteristics of the steering feel remain constant for different steering ratios.
However, Werner is deemed to disclose an equivalent teaching. Werner includes a target steering torque where the transmitted torques are superimposed by addition (Werner: Para. 38) creating a setpoint value torque, reference model, based on a plurality of torque components. Werner includes multiple components representing different features that would change the steering feel for the driver (Werner: Para. 3, 8). Werner calculates a center torque as a function of steering angle and vehicle speed and a damping torque as a function of steering speed and vehicle speed (Werner: Para. 10-13), creating instantaneous values for the center and damping torque components. 
Werner’s torque components and factors to create different driving modes would create a reference torque model for a steering feel for a sporty driving mode (Werner: Para. 13). This target steering torque is applied to a steering means so that the target steering torque corresponds to the desired target manual torque (Werner: Para. 3-4, 32, 38) creating a desired steering feel through a target steering torque.
It would have been obvious to one of ordinary skill as of the effective filing date to have select scaling factors for a reference model so that the steering feel remains constant for different steering raitios in order to give the driver a driving experience that corresponds to the current driving situation (Werner: Para. 3).
In the following limitation, Werner teaches adapting the steering feel using the reference model of the steering feel and the scaling factors (Werner: Para. 3-4, 32, 38; a target steering torque is determined, which is applied to a steering means; an electric motor or an electromechanical servo unit is activated or regulated in such a way that the target steering torque corresponding to the desired target manual torque is set; the transmitted torques are superimposed, for example by addition, and the target steering torque torTB is generated in this way).
claim 11, Werner teaches the method as claimed in claim 10, the creating the reference further comprising: creating the reference model with the plurality of components including a basic steering torque component having as input variables toothed bar force and vehicle speed (Werner: Para. 8-12; the target steering torque is formed as a function of individual components, the individual components including at least a basic steering torque, a damping torque, a hysteresis torque and a central torque; basic steering torque is determined as a function of an externally acting force, for example the so-called rack force or a transverse acceleration determined by means of a suitable sensor, and as a function of a vehicle speed).
Regarding claim 12, Werner teaches the method as claimed in claim 11, the selecting the plurality of scaling factors further comprising: selecting each scaling factor of the plurality of scaling factors based on a ratio of a reference ratio and an instantaneous ratio (Werner: Para. 13, 38; the influence of the individual components on the entire target steering torque can be specified or regulated; the transmitted torques are superimposed, for example by addition, and the target steering torque torTB is generated in this way).
Regarding claim 14, Werner teaches the method as claimed in claim 13, the adapting the steering feel further comprising: determining a setpoint steering feel as equal to a sum of products, each product being a product of a respective scaling factor of the plurality of scaling factors with the associated respective torque component of the plurality of torque components (Werner: Para. 8, 10-13, 38; multiplying each individual component by a factor; the transmitted torques are superimposed, for example by addition, and the target steering torque torTB is generated in this way; basic steering .
Regarding claim 15, Werner teaches the method as claimed in claim 14, the selecting the scaling factors further comprising: determining each scaling factor of the plurality of scaling factors as equal to a ratio of the reference value and the instantaneous value for the associated respective component (Werner: Para. 9, 13, 38; multiplying each individual component by a factor; basic steering torque thus generates a basic steering force level; the transmitted torques are superimposed, for example by addition, and the target steering torque torTB is generated in this way).
Regarding claim 16, Werner teaches the method as claimed in claim 10, wherein the input element is a steering wheel (Werner: Para. 4; steering wheel).
Regarding claim 17, Werner teaches a controller for adapting a steering feel for a driver of a vehicle at an input element of the vehicle, the controller being part of a steering system of the vehicle (Werner: Para. 3; so-called steer-by-wire (SbW) steering system, a target steering torque is determined, which is applied to a steering means, for example a steering wheel, around that applied by the driver to counteract force or to support the force applied by the driver), the controller comprising: a processor configured to: create a reference model of the steering feel, the reference model including a plurality of torque components (Werner: Para. 38; the transmitted torques .
Werner doesn’t explicitly teach select a plurality of scaling factors, each respective scaling factor in the plurality of scaling factors corresponding to a respective torque component of the plurality of torque components, each respective scaling factor in the plurality of scaling factors being determined based on a reference value and an instantaneous value for the associated respective torque component, such that characteristics of the steering feel remain constant for different steering ratios.
However, Werner is deemed to disclose an equivalent teaching. Werner includes a target steering torque where the transmitted torques are superimposed by addition (Werner: Para. 38) creating a setpoint value torque, reference model, based on a plurality of torque components. Werner includes multiple components representing different features that would change the steering feel for the driver (Werner: Para. 3, 8). Werner calculates a center torque as a function of steering angle and vehicle speed and a damping torque as a function of steering speed and vehicle speed (Werner: Para. 10-13), creating instantaneous values for the center and damping torque components. Werner includes multiplying each individual torque component by an individualized factor to include its impact on the overall calculated target torque (Werner: Para. 13), creating a reference value that is multiplied to the instantaneous calculations to create for each torque component that is added together creating the target torque value. The prior art achieves this effect by increasing or decreasing the factor for each component so that the contributions of the individual components will be automatically predetermined as a function of a predetermined driving mode (Werner: Para. 13). 

It would have been obvious to one of ordinary skill as of the effective filing date to have select scaling factors for a reference model so that the steering feel remains constant for different steering raitios in order to give the driver a driving experience that corresponds to the current driving situation (Werner: Para. 3).
In the following limitation, Werner teaches adapt the steering feel using the reference model of the steering feel and the scaling factors (Werner: Para. 3-4, 32, 38; a target steering torque is determined, which is applied to a steering means; an electric motor or an electromechanical servo unit is activated or regulated in such a way that the target steering torque corresponding to the desired target manual torque is set; the transmitted torques are superimposed, for example by addition, and the target steering torque torTB is generated in this way).
Regarding claim 18, Werner teaches a steering system for a vehicle, the steering system comprising: a controller configured to adapt a steering feel for a driver of the vehicle at an input element of the vehicle (Werner: Para. 3; so-called steer-by-wire (SbW) steering system, a target steering torque is determined, which is applied to a steering means, for example a steering wheel, around that applied by the driver to counteract force or to support the force applied by the driver), the controller having a processor configured to: create a reference model of the steering feel, the reference model including a plurality of torque components (Werner: Para. 38; the transmitted torques are superimposed, for example by addition, and the target steering torque torTB is generated in this way).
Werner doesn’t explicitly teach select a plurality of scaling factors, each respective scaling factor in the plurality of scaling factors corresponding to a respective torque 6R371999 (2178-2310) Serial No. 16/768,955 component of the plurality of torque components, each respective scaling factor in the plurality of scaling factors being determined based on a reference value and an instantaneous value for the associated respective torque component, such that characteristics of the steering feel remain constant for different steering ratios.
However, Werner is deemed to disclose an equivalent teaching. Werner includes a target steering torque where the transmitted torques are superimposed by addition (Werner: Para. 38) creating a setpoint value torque, reference model, based on a plurality of torque components. Werner includes multiple components representing different features that would change the steering feel for the driver (Werner: Para. 3, 8). Werner calculates a center torque as a function of steering angle and vehicle speed and a damping torque as a function of steering speed and vehicle speed (Werner: Para. 10-13), creating instantaneous values for the center and damping torque components. Werner includes multiplying each individual torque component by an individualized factor to include its impact on the overall calculated target torque (Werner: Para. 13), creating a reference value that is multiplied to the instantaneous calculations to create for each torque component that is added together creating the target torque value. The prior art achieves this effect by increasing or decreasing the factor for each component 
Werner’s torque components and factors to create different driving modes would create a reference torque model for a steering feel for a sporty driving mode (Werner: Para. 13). This target steering torque is applied to a steering means so that the target steering torque corresponds to the desired target manual torque (Werner: Para. 3-4, 32, 38) creating a desired steering feel through a target steering torque.
It would have been obvious to one of ordinary skill as of the effective filing date to have select scaling factors for a reference model so that the steering feel remains constant for different steering raitios in order to give the driver a driving experience that corresponds to the current driving situation (Werner: Para. 3).
In the following limitation, Werner teaches adapt the steering feel using the reference model of the steering feel and the scaling factors (Werner: Para. 3-4, 32, 38; a target steering torque is determined, which is applied to a steering means; an electric motor or an electromechanical servo unit is activated or regulated in such a way that the target steering torque corresponding to the desired target manual torque is set; the transmitted torques are superimposed, for example by addition, and the target steering torque torTB is generated in this way).
Regarding claim 19, Werner teaches the steering system as claimed in claim 18, wherein the steering system includes one of (i) a central controller and (ii) a single-wheel controller (Werner: Para. 19, 25; a computer program which can be run on a control device for controlling a steering device in a vehicle and in particular on a microprocessor in the control device and is programmed to execute the method).
claim 20, Werner teaches the method as claimed in claim 10, the creating the reference further comprising: creating the reference model with components including an active return component having as input variables steering wheel angle, driver torque, and vehicle speed (Werner: Para. 12, 13; multiplying each individual component by a factor; center torque is determined as a function of a steering angle and the vehicle speed).
Regarding claim 21, Werner teaches the method as claimed in claim 10, the creating the reference further comprising: creating the reference model with components including a damping component having as input variables steering wheel angular velocity, driver torque, and vehicle speed (Werner: Para. 10, 13, 36; multiplying each individual component by a factor; damping torque is determined as a function of a steering speed, for example a steering wheel speed, and the vehicle speed).
Regarding claim 22, Werner teaches the method as claimed in claim 10, the creating the reference further comprising: creating the reference model with components including a hysteresis component having as input variables steering wheel angular velocity, driver torque, and vehicle speed (Werner: Para. 11, 13, 37; multiplying each individual component by a factor; hysteresis torque is determined as a function of the current steering speed and the current vehicle speed).
Regarding claim 23, Werner teaches Werner doesn’t explicitly teach creating the reference model with components including an inertia component having as input variables steering wheel angular acceleration, driver torque, and vehicle speed.
However, Werner is deemed to disclose an equivalent teaching. Werner includes multiplying each individual torque component by an individualized factor to include its 
It would have been obvious to one of ordinary skill as of the effective filing date to have created an inertia component and scaling factor in order to give the driver a driving experience that corresponds to the current driving situation (Werner: Para. 3). 


Response to Arguments
Applicant’s arguments, filed 15 February 2022, with respect to the rejection of claims 10-19 under 35 U.S.C. 103 have been fully considered, but they are not persuasive. 
Applicant argues that claim 10’s limitation "each respective scaling factor in the plurality of scaling factors being determined based on a reference value and an instantaneous value for the associated respective torque component, such that 
In response to the applicant’s argument above, the instant applicant claims “creating a reference model of the steering feel, the reference model including a plurality of torque components; selecting a plurality of scaling factors, each respective scaling factor in the plurality of scaling factors corresponding to a respective torque component of the plurality of torque components, each respective scaling factor in the plurality of scaling factors being determined based on a reference value and an instantaneous value for the associated respective torque component, such that characteristics of the steering feel remain constant for different steering ratios; and adapting the steering feel using the reference model of the steering feel and the scaling factors.”
The applicant’s specification includes “Figure 2 shows a flow chart for the application of a steering feel onto a steering wheel, wherein, in a first step, a reference model is created 7 as a setpoint value of a desired steering feel. This reference model can comprise five units and, in fact, a basic steering torque, an active return, a damping, a hysteresis, and an inertia 8. If it results that the present steering feel, which a driver of the relevant vehicle perceives at the steering wheel, deviates 9 from this desired steering feel, an appropriate adaptation 10 of the steering behavior takes place, in particular of the basic steering torque, the active return, the damping, the hysteresis and/or the inertia, in order to maintain the characteristics of the steering feel” (Specification: Pg. 8 Lines 17- 30). The only use of the word value in the specification that the examiner could find is quoted above. 

Werner includes a target steering torque where the transmitted torques are superimposed by addition (Werner: Para. 38) creating a setpoint value torque, reference model, based on a plurality of torque components. Werner includes multiple components representing different features that would change the steering feel for the driver (Werner: Para. 3, 8). Werner calculates a center torque as a function of steering angle and vehicle speed and a damping torque as a function of steering speed and vehicle speed (Werner: Para. 10-13), creating instantaneous values for the center and damping torque components. Werner includes multiplying each individual torque component by an individualized factor to include its impact on the overall calculated target torque (Werner: Para. 13), creating a reference value that is multiplied to the instantaneous calculations to create for each torque component that is added together creating the target torque value. The prior art achieves this effect by increasing or decreasing the factor for each component so that the contributions of the individual components will be automatically predetermined as a function of a predetermined driving mode (Werner: Para. 13). 
Werner’s torque components and factors to create different driving modes would create a reference torque model for a steering feel for a sporty driving mode (Werner: Para. 13). This target steering torque is applied to a steering means so that the target 
Applicant next argues that claims 11-16 depend from claim 10, and therefore should be allowed.
In response to the applicant’s argument above, claim 10 is rejected so claims 11-16 are rejected at least based on their dependency. 
Applicant next argues that claim 17’s limitation "each respective scaling factor in the plurality of scaling factors being determined based on a reference value and an instantaneous value for the associated respective torque component, such that characteristics of the steering feel remain constant for different steering ratios" is not taught by Werner.
In response to the applicant’s argument above, claim 17 has similar limitations to claim 10. The examiner has addressed the arguments concerning claim 10 above.
Applicant next argues that claim 18 limitation’s "each respective scaling factor in the plurality of scaling factors being determined based on a reference value and an instantaneous value for the associated respective torque component, such that characteristics of the steering feel remain constant for different steering ratios" is not taught by Werner. 
In response to the applicant’s argument above, claim 18 has similar limitations to claim 10. The examiner has addressed the arguments concerning claim 10 above.
Applicant next argues that claim 19 depends from claim 18, and therefore should be allowed.

Applicant next argues that claims 20-23 depend from claim 10, and therefore should be allowed.
In response to the applicant’s argument above, claim 10 is rejected so claims 20-23 are rejected at least based on their dependency.
The applicant’s arguments have failed to point out the distinguishing characteristics of the amended claim language over the prior art. For the above reasons, Werner’s calculated steering feedback reads on the applicant’s adaptive steering feel in a steer-by-wire. The rejection is maintained. 



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Yao et al. US Publication Number 2004/0039507 A1 teaches comparing steering torque to a steering model and adjusting a feedback steering torque due to the deviation.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA E LINHARDT whose telephone number is (571)272-8325.  The examiner can normally be reached on M-TR, M-F: 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on (571) 272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 




/L.E.L./Examiner, Art Unit 3663


/ADAM D TISSOT/Primary Examiner, Art Unit 3663